UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------X
 WINDWARD BORA, LLC,

                                                      Plaintiff                Docket No.: 19-cv-04503

                               -AGAINST-

 JOHN SOTOMAYOR; ALEXANDRIA LOAIZA;
 UNITED STATES OF AMERICA THROUGH THE IRS;
 AMERCIAN EXPRESS CENTURION BANK; MIDLAND
 FUNDING LLC D/B/A IN NEW YORK AS MIDLAND
 FUNDING OF DELAWARE LLC; NEW YORK STATE
 TAX COMMISSION; “JOHN DOE” and “JANE DOE,” the
 last two names being fictitious, said parties intended being
 tenants or occupants, if any, having or claiming an interest
 in, or lien upon the premises described in the complaint,

                                                      Defendants.

---------------------------------------------------------------------------X

   AFFIDAVIT OF REPLY IN FURTHER SUPPORT OF PLAINTIFF’S RENEWED
                  MOTION FOR SUMMARY JUDGMENT


STATE OF FLORIDA                            )
                                            )        ss.:
COUNTY OF DADE                              )

        I, Yonel Devico, being duly sworn deposes and swears:

        1.       I am a duly authorized representative and Vice President of the Plaintiff, Windward

Bora, LLC (the “Plaintiff” or “Windward Bora”).

        2.       I make this Affidavit of Reply In Further Support of Plaintiff’s Motion for

Summary Judgment in the above-captioned matter.

        3.       In preparation of this Affidavit, I reviewed business records related to the Subject

Loan identified as follows:

        Borrower: John Sotomayor (the “Borrower”)

                                                        1
       Property Address: 2359 Maple Avenue, Cortlandt Manor, New York 10567 (the

       “Property”)

       4.      I also reviewed the business records relating to the amount of loans serviced by

Windward Bora.

       5.      I am a member of Windward Bora and have access to and regularly access

Windward Bora’s business records involving mortgage loans owned and/or serviced by it,

including the Subject Loan.

       6.      In the regular performance of my job functions, I am familiar with business records

maintained by Windward Bora. These records (which include, but are not limited to, data

compilations, electronically imaged documents, and others) are made at or near the time of events

or activities reflected in such records by, or from information provided by, persons with knowledge

of the activities and the transactions reflected in such records and are kept in the ordinary course

of business activity conducted regularly by Windward Bora (the “Business Records”). I am also

familiar with Windward Bora’s office practices and procedures. It is the regular practice of

Windward Bora’s business to create and maintain these records.

       7.      Furthermore, it is in Windward Bora’s ordinary course of business to communicate

with its predecessors-in-interest to obtain information, data and records regarding the Subject Loan

and to rely on that information, data and records and to incorporate those records into the Business

Records for Windward Bora.

       8.      In connection with making this Affidavit, I personally examined Windward Bora’s

Business Records associated with the Subject Loan. As a result of this review, I know the facts set

forth in this Affidavit based on my own personal knowledge and if called and sworn as a witness

could competently testify thereto.



                                                 2
